DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/18/22. The applicant has overcome the rejection under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 2 and 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al 2016/0351973 in view of Lee et al 2018/0212237.
As to claims 1, 4-5:
Albano et al disclose all-solid-state secondary batteries (i.e., encompassing solid state Li-based batteries) (0024; 0004-0005; 0029-0030; 0072; 0085; 0249) comprising a lithium-based anode (0061; 0085; 0009; 0020; 0024; 0027-0028); the above-discussed cathode and a continuous/non-porous solid electrolyte layer interposed between the cathode and the anode (0024; 0004-0005; 0029-30; 0052-0053). Albano et al disclose that it is known in the art to make a cathode, an anode or a solid state electrolyte material coated with a nano-engineered coating (0028; 0027; 0025; 0031; 0037-0038; 0052-0053; 0080-0084; 0249) wherein the nano-engineered coating is deposited on the active materials of the cathode, active materials of the metal oxide, a metal halide, and/or suitable metals selected from alkali metals, transition metals, lanthanum, boron, silicon, tin, germanium, gallium, aluminum, and indium (0028). Albano et al disclose cathode composite layer including a cathode active material mixed with a solid electrolyte material (0080-0084). Albano et al disclose approaches to use new cathode materials including cathode structuring, e.g., a core-shell structure or gradient metal distribution (0022); and/or cathode encapsulation (i.e., core-shell like structure) (0038). Albano et al also disclose SEI layers (which can also act as a core-shell structure) (0017; 0021; 0008-0009; 0052-0053; 0056; 0080-0084). Thus, the teachings of Albano et al readily envision the formation of a cathode component including a core-shell structure comprising a solid electrolyte material and an electronic conductor. Examiner’s note: as to the limitation “the cathode is configured to use oxygen as a cathode active material”, it is pointed out that such limitation refers to intended use. That is, the claim is directed to an electrode material per se, and thus, the foregoing limitation/phrase is only a statement of ultimate intended utility.  
	(Emphasis supplied[Symbol font/0xAE]) With respect to “a gas comprising oxygen contacting the mixed conductive layer” and/or inside the battery per se, Albano et al readily envision the presence of air/oxygen (note that air is a mixture of nitrogen and oxygen) because there is disclosed that, in some embodiments, the protective coating of the SSE maintains an oxygen content of no more than about 5 % after exposure to ambient air (0071, see CLAIM 30). Albano et al also teach that the anode chemistry dictates that oxygen evolution be accompanied with the active material charging (0213). Thus, Albano et al directly teach that oxygen is present in the protective coating of the SSE inside the battery cell regardless of the amount of oxygen, or during the charging of the active material. Thus, the teachings of Albano et al are sufficient to satisfy applicant’s broadly claimed limitation reciting “a gas comprising oxygen contacting the mixed conductive layer”. Albano et al also refer to lithium-air batteries by incorporating by reference Amine et al US patent 9005816 in its entirety (see paragraph 0018). Albano et al also make reference to zinc-air batteries (0193; 0217). 
As to claim 3:
Albano et al disclose the protective coating (thus the electrolyte further comprises) comprises a lithium-conducting phosphate based compound such as LATP (lithium aluminum titanium phosphate (0040; 0075; 0274). 
As to claim 6:
	Albano et al disclose the protective coating (i.e., mixed conductive layer: shell portion) has a thickness of about 1-10 nm (0044; 0068). In particular, Albano et al teach that ALD and MLD techniques permit the deposition of coatings of about 0.1-5 Å in thickness (0244); or as thin as about 1 Å (0248). Thus, in this case, Albano et al teach the thickness range with sufficient specificity; if not; at least Albano et al directly teach or specifically identify/recite the thickness range of about 1-10 nm, or of about 10 nm or less (as instantly claimed). 
As to claims 8-9:
Albano et al disclose the protective coating material (i.e., mixed conductive layer: shell portion) has an ionic/electronic conductivity of at least about 10-4 S/cm (0042), or at least about 10-5 S/cm (0042). 
As to claims 11-12:
0029-0030; 0072; 0085; 0249) comprising a lithium-based anode (0061; 0085; 0009; 0020; 0024; 0027-0028); the above-discussed cathode and a continuous/non-porous solid electrolyte layer interposed between the cathode and the anode (0024; 0004-0005; 0029-30; 0052-0053). 
As to claim 13:
Albano et al disclose the mixed oxide-nano-engineered coating being deposited or disposed in the solid-state electrolyte (0027-0028).
Albano et al disclose a Li-based battery cell according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific porosity. 
As to claims 1 and 7:
In this respect, Lee et al disclose that it is known in the art to make a positive electrode comprising a positive electrode active material including a core, a shell located to surround the core, a buffer layer located between the core and the shell, and including a three-dimensional network structure connecting the core, the shell and a pore, wherein the positive electrode active material has a porosity of 30 vol % or less (0011; Abstract). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the cathode (positive electrode) active material of Albano et al by having the specifically claimed porosity as taught by Lee et al because Lee et al teach that by controlling the specific porosity the decomposition of the active material may be minimized, the reactivity with an electrolyte solution may be maximized, and the output, lifespan characteristics and charge/discharge characteristics of the battery may be improved. Moreover, Lee et al recognizes the porosity as a variable which achieves a recognized result (i.e., affecting active material decomposition, electrolyte reactivity, output, lifespan and charging/discharging), thus, the claimed range of porosity results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the porosity is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in porosity/density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity (density) is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific porosity. See MPEP 2144.05 Obviousness of Ranges. Yet further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new ground of rejection, the examiner likes to briefly address applicant’s argument. With respect to the claimed porosity ranging from about 5-80 %, it should be noted that the secondary reference (i.e., Lee et al) has been cited to remedy such missing element or deficiency. For instance, Lee et al disclose that it is known in the art to make a positive electrode comprising a positive electrode active material including a core, a shell located to surround the core, a buffer layer located between the core and the shell, and including a three-dimensional network structure connecting the core, the shell and a pore, wherein the positive electrode active material has a porosity of 30 vol % or less (0011; Abstract). With respect to “a gas comprising oxygen contacting the mixed conductive layer” and/or inside the battery per se, Albano et al readily envision the presence of air/oxygen (note that air is a mixture of nitrogen and oxygen) because there is disclosed that, in some embodiments, the protective coating of the SSE maintains an oxygen content of no more than about 5 % after exposure to ambient air (0071, see CLAIM 30). Further, Albano et al also teach that the anode chemistry dictates that oxygen evolution be accompanied with the active material charging (0213). Thus, Albano et al directly teach that oxygen is present in the protective coating of the SSE inside the battery cell regardless of the amount of oxygen, or during the charging of the active material. Thus, the teachings of Albano et al are sufficient to satisfy applicant’s broadly claimed limitation reciting “a gas comprising oxygen contacting the mixed conductive layer”. Moreover, Albano et by incorporating by reference Amine et al US patent 9005816 in its entirety (see paragraph 0018). Albano et al also make reference to zinc-air batteries (0193; 0217). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In this case, applicant is kindle reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, applicant is politely reminded that claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim.
Moreover, it is pointed out that in the telephone interview of December 17, 2021, the claimed invention was discussed in view of the art of record, and it was suggested to provide specificity with respect to the solid electrolyte materials (i.e., germanium/silicon-phosphate based materials), and to include the ionic conductivity and/or the specific surface areas (BET) as discussed in paragraph 0049 and Table 1 of the as-filed specification. However, it is noted that applicant did not adhere to and/or incorporate the office suggestion and/or recommendation as a whole.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727